Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.


 
Response to Arguments

Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In conclusion on of ordinary skill in the art would study the prior art and arrive at applicants claimed invention without an inventive step nor novelty. Stated differently the combination of the prior art does not depart form the breath of the currently claimed invention. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 11 and 20 recites “comprising a plurality of busbars and busbar pairs, the busbars comprising a first plurality of busbars for each positive potential and a second plurality of busbars for each negative potential” the recitation is not clear what the busbar pairs are, are the busbar pair a negative and positive connection or two positive connection together ? It would see from para 0020 of applicants disclosure that “a possibility of forming different busbar pairs by providing more than one busbar for each polarity (plus or minus)” yet in para 0007 it would seem that applicant intends a different option “multiple different busbar pairs are possible for the transfer of a DC”.  The recitation is unclear as to what applicant is trying to express. For purposes of examination it will be interpreted that “a possibility of forming different busbar pairs by providing more than one busbar for each polarity (plus or minus)”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hollung (U.S. 20170133928) in view of  Bouman (U.S. 2013/0069592).
Regarding claim 11, Dannenberg imparts an electrical energy supply device (see Fig. 1-5) comprising: 
a plurality of usage units, wherein each usage unit is designed to generate or to buffer electrical energy, or to dynamically reload it (see 7, Fig. 1), and 
wherein a control device is designed to control an energy exchange (E) between the energy supply device on the one hand (see 16, Fig. 1) and an appliance connected to the energy supply device on the other hand (see 3 Fig. 1) one or more of the first plurality of busbars and the control device is designed to select at least one of the strands by a predetermined suitability criterion for the energy exchange (E) and to connect each selected strand galvanically the usage units (see 7, Fig. 1) are divided up into a plurality of strands (see each group 7, Fig. 1) wherein each strand comprises usage units connected in a series circuit between two strand ends (see 8, Fig. 1) wherein the series circuit is connected across a DC voltage converter (see 11, Fig. 3) to one strand end of the strand and each strand end of the strand is connected across a respective galvanically separable switching unit to (see 12, Fig. 3).
Hollung does not disclose a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix comprising a plurality of busbars and busbars pairs the busbar , comprising a first plurality of busbars for each positive potential and a second plurality of busbars for each negative potential by switching of its switching units to those busbars  from the second plurality of busbars  to which the appliance is connected.
Yet Bouman in the same filed teaches a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix comprising a plurality of busbars and busbars pairs the busbar (see switch matrix, Fig. 7 and 8), comprising a first plurality of busbars for each positive potential and a second plurality of busbars for each negative potential by switching of its switching units to those busbars  from the second plurality of busbars  to which the appliance is connected  (each particular row and column is a consider a bus and the particular rout can be changed).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollung with the teachings of Bouman by having a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix comprising a plurality of busbars and busbars pairs the busbar , comprising a first plurality of busbars for each positive potential and a second plurality of busbars for each negative potential by switching of its switching units to those busbars  from the second plurality of busbars  to which the appliance is connected in order to include multiple connection routes (i.e. connection of a particular row and column) while maintaining a very high isolation between input, outputs and any particular route.
 Regarding claim 12, The Combination teaches wherein each usage unit respectively comprises at least one battery cell, especially a battery cell module or an assembly of several battery cell modules, and/or at least one fuel cell and/or at least one solar panel and/or at least one capacitor and/or a generator (see battery modules, para 0015, Fig. 1, Hollung).
Regarding  claim 13, The Combination teaches wherein the suitability criterion is used to dictate a charge state and/or a performance capability of the usage units of the respective strand in relation to the current energy exchange process (see Fig. 1, para 0037 and 0038; Hollung).
Regarding claim 15, The Combination teaches a further switching unit is provided for every two strands, which is designed to connect the two strands in series for the energy exchange (E) and the control device is designed to galvanically connect the series-connected strands to those busbars which lead to the appliance a further switching unit is provided for every two strands, which is designed to connect the two strands in series for the energy exchange (E) (para 0012 and 0013; Hollung).
Regarding claim 16, The Combination teaches  the control device is designed, in the event that multiple appliances are connected to different busbars of the busbar assembly, to maintain the appliances galvanically separated from each other for the energy exchange (E) by switching the switching units of the strands (see para 0028, creating a new route using the switch matrix; Bouman).
Regarding  claim 17, The Combination teaches, usage units of the same technology are provided within each strand.
Yet does not disclose the technologies of at least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The combination by having least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E) since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007)
Regarding  claim 18, The Combination teaches, wherein the energy supply device comprises an AC/DC converter assembly connected to the busbar assembly for the exchanging of electrical energy with a public electrical supply grid or with an AC energy source and the control device is designed, when at least one of the strands is discharged during the energy exchange (E), to charge at least one other of the strands across the AC/DC converter assembly with the electrical energy from the supply grid or from the AC energy source (see Fig.  1b).
Regarding  claim 19, The energy supply device according to claim 11, a capacitor device is provided at an output terminal for the connecting of the appliance. 
The Combination teaches the energy supply device according to claim 11.
Yet does not disclose the technologies of at a capacitor device is provided at an output terminal for the connecting of the appliance.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg by having least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E) since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007).
Regarding  claim 20, The Combination teaches a method for operating an electrical energy supply device comprising: a plurality of usage units, wherein each usage unit is designed to generate or to buffer electrical energy, and wherein a control device controls an energy exchange (E) between the energy supply device and an appliance coupled to the energy supply device, wherein the energy supply device carries out the energy exchange (E) through a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix, and in the energy supply device the usage units are divided up into a plurality of strands, wherein each strand comprises the usage units connected in a series circuit and the series circuit is connected across a DC voltage converter to one strand end of the strand and each strand end of the strand is connected across a galvanically separable switching unit to the busbar assembly and the control device selects at least one of the strands by a predetermined suitability criterion for the energy exchange (E) and connects each selected strand galvanically by switching of its switching units to those busbars leading to the appliance (Please see Rejection of claim 1).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hollung in view of  Bouman as applied to claim 1 above, and in further view of Gerberich ( DE 10010985)
Regarding  claim 14, The Combination teaches the control device is designed to control the respective DC voltage converter of each strand and the at least one switching unit of each strand of each usage unit in order to control the energy exchange (E) (para 0012 and 0013; Hollung)
Gerberich in the same filed teaches a bridging circuit is provided within each strand for each usage unit (see 7, The corresponding stack 3 is bridged by closing the circuit breaker 7, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Combination with the teachings of Gerberich by having a bridging circuit is provided within each strand for each usage unit in order to allow isolation of failed cells and prolonging the overall system operational life. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        June 5, 2022